DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 43a, 121, 122, 123, 124, 180.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 52e, 110, 111.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
Reference character “100” has been used to designate both “housing” and “small-hydro-power device”  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
Reference characters "100", “110” and "111" have been used to designate “housing”  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 2, 4, 6, 11, 15-17, 21-25, and 31 are objected to because of the following informalities:  
Claim 1, “wherein the blade assembly…surface of a shaft binding hole” should be changed to “wherein the blade assemblies…surface of the shaft binding hole”
Claim 2, “which a fluid flows” should be changed to “which the fluid flows”
Claim 4, “the flow pipeline is provided in plural, the plurality of flow pipelines” should be changed to “the flow pipeline is a plurality of flow pipelines”
Claim 6, “at which shaft binding protrusions” should be changed to “at which the shaft binding protrusions”
Claim 11, “coupled to curved body opposite ends” should be changed to “coupled to opposite ends of a curved body”
Claims 15, 16, “the auxiliary spinning maker is provided in plural, the plurality of auxiliary spinning maker” should be changed to “the auxiliary spinning maker is a plurality of auxiliary spinning maker”
Claim 17, “outflow of a fluid” should be changed to “outflow of the fluid”
Claims 21, 23, 24, 25, “transmitting a spinning force” should be changed to “transmitting the spinning force”
Claim 22, “receiving a spinning force” should be changed to “receiving the spinning force”
Claim 24, “a generator generating” should be changed to “the generator generating”
Claim 31, “the shredder is provided in plural, the plurality of shredders” should be changed to “the shredder is a plurality of shredders”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 and 29-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recitation of “a plurality of driving shaft” and further referring to the plurality  as “the driving shaft” makes the claim unclear if only one driving shaft or all the driving shafts are included in the limitation. The same issue exist in the recitation of “a plurality of blade assemblies” and further referring to the plurality as “the blade assembly.” The inconsistencies throughout the dependent claims 2-26 and 29-40 where some claims recite “the driving shaft” and others recite “the driving shafts” further makes the claims unclear.
For examining purposes the Examiner is interpreting the “the driving shaft” and “the blade assembly” as the plurality including each driving shaft and blade assembly.
Dependent claims 2-26 and 29-40 are rejected due to their dependency upon claim 1.
Claim 31-32 recites the limitation "flow pipelines" in lines 5 and 7.  There is insufficient antecedent basis for this limitation in the claim. Claim 2 upon which claim 31 depends only recites a singular flow pipeline.
For examining purposes the Examiner is interpreting the “flow pipelines” as only one flow pipeline as recited in claim 2.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 recitation, “the driving shaft comprises a pipe, and a coupling ring coupled to the pipe formed with a shaft binding hole at an inner center thereof” fails to further limit the subject matter of claim 1 which it depends because claim 1 recites, “the driving shaft comprises a pipe, and a coupling ring coupled to the pipe formed with a shaft binding hole at an inner center thereof”
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a hydropower generator as recited by independent claim 1, comprising:
a plurality of driving shaft installed along a path through which a fluid flows;
a plurality of blade assemblies installed along a lengthwise direction of the driving shaft;
a spinning supporter connected to rotatably support the driving shaft; and
a power generator receiving a spinning force of the driving shaft and generating electricity-, wherein the driving shaft comprises a pipe, and a coupling ring coupled to the pipe and formed with a shaft binding hole at an inner center thereof, wherein the blade assembly comprises at least one blade formed with a blade bracket in a blade portion, and a blade connecting member connected to the driving shaft and coupling with the blade bracket;
wherein the blade connecting member comprises a bracket connector formed at a center thereof to which the blade bracket is fastened, and a shaft binding protrusion formed frontward and backward and connected to the driving shaft; and
wherein the blade bracket comprises a bracket coupling protrusion, the bracket connector comprises a bracket coupling groove in which the bracket coupling protrusion is inserted, the shaft binding protrusion comprises an uneven protrusion on an outer circumferential surface, and the coupling ring comprises an uneven groove to insert the uneven protrusion therein on an inner circumferential surface of a shaft binding hole.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Micu (US 8,742,608) and Urch (WO 2009/062261 A1) disclose a plurality of blade assemblies installed along a lengthwise direction of the drive shaft.
Gotay (US 8,344,536) and Nalbandyan (US 4,816,697) disclose a drive shaft and a blade assembly installed along a path through which a fluid flows.
Parker (US 5,105,094) discloses a hydropower generator with a foreign-material blocking member.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charles Reid Jr./             Primary Examiner, Art Unit 2832